                IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHELLE LYNN MORRIS,                             )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-19-422-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                       MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

claims under the Social Security Act. The Commissioner has answered and filed a

transcript of the administrative record (hereinafter TR. ____). The parties have consented

to jurisdiction over this matter by a United States magistrate judge pursuant to 28 U.S.C.

§ 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

applications for benefits. Following an administrative hearing, an Administrative Law

Judge (ALJ) issued an unfavorable decision. (TR. 12-21). The Appeals Council denied
Plaintiff’s request for review. (TR. 1-3). Thus, the decision of the ALJ became the final

decision of the Commissioner.

II.   THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520; 416.920. At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date of April 15, 2014. (TR. 15). At

step two, the ALJ determined Ms. Morris had the following severe impairments: obesity;

diabetes mellitus; peripheral neuropathy; hypertension; chronic obstructive pulmonary

disease; asthma; and peripheral arterial disease. (TR. 15). At step three, the ALJ found

that Plaintiff’s impairments did not meet or medically equal any of the presumptively

disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (TR. 15).

      At step four, the ALJ concluded that Ms. Morris was unable to perform any past

relevant work. (TR. 19). Even so, the ALJ concluded that Plaintiff retained the residual

functional capacity (RFC) to:

      [P]erform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
      except the claimant cannot climb ladders[,] ropes or scaffolds, can perform
      no more than occasional climbing of ramps or stairs, balancing, stooping,
      kneeling, crouching, or crawling; can have no more than frequent exposure
      to extreme temperatures, humidity, environmental or respiratory irritants;
      requires an hourly sit/stand option; and is limited to no more than simple,
      routine, repetitive tasks.

(TR. 16).




                                           2
       At step five, the ALJ presented the RFC limitations to a vocational expert (VE) to

determine whether there were other jobs in the national economy that Plaintiff could

perform. (TR. 52-53). Given the limitations, the VE identified three jobs from the

Dictionary of Occupational Titles (DOT). (TR. 53-54). The ALJ adopted the testimony of

the VE and concluded that Ms. Morris was not disabled based on her ability to perform

the identified jobs. (TR. 20).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUE PRESENTED

       On appeal, Plaintiff alleges error at step five.

V.     STEP FIVE

       As part of the RFC, the ALJ concluded that Plaintiff was “limited to no more than

simple, routine, repetitive tasks.” (TR. 16). At the administrative hearing, the ALJ posed




                                              3
this restriction to the VE in an attempt to ascertain the availability of jobs. (TR. 52-53).

Prior to doing so, the ALJ confirmed with the VE that she would alert the ALJ regarding

any conflict between her testimony and specific job requirements as set forth in the DOT.

(TR. 52). With the RFC limitations, the VE identified three jobs from the DOT which she

deemed Plaintiff capable of performing: (1) Telephone Information Clerk, DOT #237.367-

046; (2) Food and Beverage Order Clerk, DOT #209.567-014; and (3) Document

Preparer, DOT #249.587-018. (TR. 35). The ALJ adopted the VE’s testimony and

concluded that Ms. Morris was not disabled based on her ability to perform the identified

jobs. (TR. 20). On appeal, Ms. Morris alleges error at step five, arguing that the ALJ failed

to resolve a conflict which existed between the RFC which limited Plaintiff to performing

work involving no more than “simple, routine, repetitive tasks” and all three jobs, which

require a “reasoning level three.” (ECF No. 14:8-11). The Court agrees.

       The DOT defines occupations, in part, by the “reasoning level” required to perform

the occupation. Reasoning levels describe a job’s requirements regarding understanding

instructions and dealing with variables. These levels range from one to six, with one being

the simplest and six the most complex. Reasoning level three requires the ability to

“[a]pply commonsense understanding to carry out instructions furnished in written, oral,

or diagrammatic form [and d]eal with problems involving several concrete variables in or

from standardized situations.” DOT, Appendix C, Components of the Definition Trailer. As

noted by Plaintiff, all three jobs the ALJ relied on at step five required reasoning level




                                             4
three. See DOT #237.367-046 (Telephone Information Clerk); DOT #209.567-014 (Food

and Beverage Order Clerk); and DOT #249.587-018 (Document Preparer).

       Ms. Morris argues that her limitation to jobs involving only “simple, routine,

repetitive tasks” facially conflicts with reasoning level three, which is required of the

identified jobs. (ECF No. 14:9-11). As a result, Plaintiff argues that: (1) the ALJ had an

affirmative duty to resolve the conflict or obtain an explanation for the same before

relying on the VE’s testimony at step five and (2) because the ALJ failed to resolve the

conflict, reversal is warranted. (ECF No. 14:9-11). In response, the Commissioner

presents three arguments, none of which are persuasive.

       First, Mr. Saul argues that the VE’s testimony regarding a lack of conflict provides

substantial evidence to support the ALJ’s decision, even if a conflict had existed. In

support, the Commissioner relies on SSR 04-p as the controlling authority regarding the

ALJ’s duty to resolve conflicts between the DOT and VE testimony. (ECF No. 20:6-7).

Indeed, SSR 00-4p places on the ALJ an “affirmative responsibility to ask about any

possible conflict between [the] VE ... evidence and information provided in the DOT.” SSR

04-p, 2000 WL 1898704, at *4 (Dec. 4, 2000). Here, Mr. Saul argues that the ALJ

discharged her duty under SSR-04 by confirming with the VE, prior to her testimony, that

she would alert the ALJ to any possible conflict between her testimony and the DOT. (ECF

No. 20:10-11). Because the ALJ failed to identify a conflict, Mr. Saul argues that no further

inquiry and/or resolution was required and the ALJ was entitled to rely on the VE’s

testimony as substantial evidence at step five. (ECF No. 20:10-11).




                                             5
       In Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005), the Tenth Circuit

held that a limitation to “simple and routine work tasks” “seem[ed] inconsistent with the

demands of level-three reasoning.” There, the Court focused on the VE’s failure to

acknowledge and explain the discrepancy between testimony that the plaintiff could

perform jobs which required level three reasoning and the DOT. See Hackett, 395 F.3d

at 1175 (“[T]here is no indication in the record that the VE expressly acknowledged a

conflict with the DOT or that he offered any explanation for the conflict.”). Mr. Saul argues

that Hackett is not controlling because in that case, the Court held that the ALJ had erred

by failing to ask the VE whether his testimony conflicted with the DOT. (ECF No. 20:8).

According to Mr. Saul, “Hackett was about the ALJ’s duty to develop the record, not about

the ALJ’s duty to resolve conflicts.” (ECF No. 20:9). Here, however, Defendant argues

that unlike in Hackett, the ALJ did ask the VE to identify any conflicts, which discharged

her duty to develop the record and required no further investigation. (ECF No. 20:8-11).

As a result, the Commissioner argues that the ALJ was entitled to rely on the VE’s

testimony as substantial evidence at step five. (ECF No. 20:9). The Court disagrees.

       Here, like in Hackett, neither the VE nor the ALJ acknowledged or explained the

discrepancy between the VE testimony and the DOT as it related to “simple, routine, and

repetitive tasks.” The fact that the VE failed to identify a conflict after assuring the ALJ

that she would do so did not relieve the ALJ from her duty to investigate regarding a

conflict. See Haddock v. Apfel, 196 F.3d 1084, 1087 (1999) (“before an ALJ may rely on

expert vocational evidence as substantial evidence to support a determination of




                                             6
nondisability, the ALJ must ask the expert how his or her testimony as to the ...

requirement[s] of identified jobs corresponds with the Dictionary of Occupational Titles,

and elicit a reasonable explanation for any discrepancy on this point.”) (emphasis added);

see also SSR 00–4p, 2000 WL 1898704, at *2–*4 (“[w]hen there is an apparent

unresolved conflict between VE ... evidence and the DOT, the [ALJ] must elicit a

reasonable explanation for the conflict before relying on the VE ...” and “[t]he [ALJ] must

explain the resolution of the conflict irrespective of how the conflict was identified”)

(emphasis added); Hackett, 395 F.3d at 1175 (noting that SSR 00–4p “essentially codifies

Haddock” and “requires a reasonable explanation for conflicts between a VE’s testimony

and the DOT relating to any ‘occupational information’ ”) (citation omitted); Wilson v.

Saul, 2019 WL 6337444, at *6 (W.D. Okla. Oct. 18, 2019) (rejecting the Commissioner’s

argument that the VE’s testimony regarding a lack of conflict was sufficient simply

because the ALJ asked the VE to identify any conflicts with the DOT and the VE failed to

do so); Stevens v. Commissioner of Social Security, 2019 WL 2476750, at *2 (W.D. Okla.

June 13, 2019) (finding the existence of a conflict which required an explanation under

SSR 04-p even though the ALJ had asked the VE to advise her of any inconsistency

between the VE’s testimony and the DOT, and the VE did not indicate any conflict

existed); Kelley v. Saul, 2019 WL 7293408, at *5 (D.N.M. Dec. 30, 2019) (“mere reliance

on the VE’s affirmation of consistency is not enough”).

      Next, Mr. Saul argues that no actual conflict existed between the RFC and the VE’s

testimony because Plaintiff’s education and work experience allowed her to perform the




                                            7
identified jobs. (ECF No. 20:12-14). In support, the Commissioner cites unpublished cases

which relate a GED reasoning level to an individual’s educational background. (ECF No.

20:12-13) (citing Anderson v. Colvin, 514 F. App’x 756, 764 (10th Cir. 2013) and Mounts

v. Astrue, 479 F. App’x 860, 868 (10th Cir. 2012)). This Court has repeatedly rejected

this argument. See Wilson, at *6 (citing Clark v. Colvin, 2016 WL 1171153, at *6 (W.D.

Okla. Feb. 26, 2016) (“The undersigned declines to conclude, as urged by the

Commissioner, that GED reasoning levels can be disregarded when addressing the mental

demands of jobs listed in the DOT.” (quotation omitted)), adopted by 2016 WL 1178807

(W.D. Okla. Mar. 23, 2016) and Stevens, 2019 WL 2476750 (W.D. Okla. June 13, 2019)).

       Finally, Defendant argues that no apparent conflict existed between the VE’s

testimony and the DOT, stating that if the ALJ had believed a conflict existed, “she would

have asked the vocational expert to resolve it, or would have resolved it [herself].” (ECF

No. 20:11-12). But as stated, in Hackett, the Tenth Circuit held that a limitation to “simple

and routine work tasks” “seem[ed] inconsistent with the demands of level-three

reasoning”—i.e.—that an apparent conflict existed between such RFC limitations and

reasoning level three. Hackett, 395 F.3d at 1176. As such, the Court reversed for

resolution of the issue. See Hackett, 395 F. 3d at 1176 (“We therefore must reverse this

portion of the ALJ’s decision and remand to allow the ALJ to address the apparent conflict

between Plaintiff’s inability to perform more than simple and repetitive tasks and the

level-three reasoning required by the jobs identified as appropriate for her by the VE.”).




                                             8
The Court finds Hackett controlling and orders remand for further investigation into the

apparent conflict between the RFC and the jobs identified by the VE.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the foregoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision.

       ENTERED on February 20, 2020.




                                             9
